 

 

Case 7°19-mj-OTT93 Document TL. Elled on 05/24/79. in TXSD “Page1 Ob?

United States District Court
Southern District Of Texas

 

 

 

. AO 91 (Rev. 11/11) Criminal Complaint : FILED
MAY 2 4 2019
UNITED STATES DISTRICT COURT
f David J. Bradley, Clerk
or the
SOUTHERN» DISTRICT OF TEXAS
United States of America :
Vv. )
) Case No. M~\4- \\43-M ,
Johnathan Ivan TORRES, YOB: 2000 (USA) ) ‘
Jose Guadalupe LOPEZ, YOB: 1980 (USA) '
5
Defendant(s) .
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of 5/22/2019 inthe county of Hidalgo in the
Southern. District of Texas , the defendant(s) violated:

‘Code Section Offense Description

21 USC 846 - . Conspiracy to Possess with the Intent to
21 USC 841 , Distribute and Possession with Intent to
4 Distribute Methamphetamine,
approximately 7.575 kilograms, a
schedule II controlled substance.

This criminal complaint is based on these facts:

(See Attachment I).

1 Continued on the attached sheet.

Abner

Complainant's signature
ip ig

  
 
 

Danielle Martin, DEA Special Agent
Printed name and title

 

Please design to AA
gand sighed in | my présence.

Date: 5 log Yi2019

. Judge's signature
City and state: McAllen, Texas “J. Se acfYer, US Magistrate Judge

Printed name and title ~

 

 

 

 

 

i enter he Ne em CGReE TARY emo Te

 

 

 
. Case 7:19-mj-01193 Document 1 Filed on 05/24/19 in TXSD_ Page.2 of 2

. ATTACHMENT 1

On May 16, 2019, Drug Enforcement Administration (DEA) agents observed Jose Guadalupe
LOPEZ (hereafter, LOPEZ) meet with an undercover agent (UC) in McAllen, TX. During the
meeting, LOPEZ agreed to provide the UC with five (5) kilograms of crystal methamphetamine in
exchange for one (1) kilogram of cocaine from the UC.

On May 22, 2019, LOPEZ agreed to conduct the aforementioned drug transaction with the UC.
On this same date, at approximately 6:20 p.m., agents observed LOPEZ meet with the UC at
Walmart in Donna, TX. Several minutes later, agents observed Johnathan Ivan TORRES
(hereafter, TORRES) arrive to the Walmart and meet with LOPEZ and the UC. Shortly after, the
UC confirmed that LOPEZ and TORRES were in possession of the suspected crystal
methamphetamine. Agents subsequently arrested LOPEZ and TORRES and seized approximately
7.575 kilograms of suspected methamphetamine from inside TORRES’ vehicle.

Agents conducted a post-arrest interview of LOPEZ. Prior to conducting the interview, LOPEZ
was read his Miranda warnings, LOPEZ stated that he understood his rights and voluntarily
agreed to speak with agents. LOPEZ admitted that he travelled to Walmart with TORRES that —
same day to conduct the methamphetamine transaction. LOPEZ stated that TORRES was the
methamphetamine source of supply. LOPEZ admitted that he coordinated the drug transaction
between TORRES and the UC. LOPEZ stated that LOPEZ and TORRES were going to trade the
methamphetamine in exchange for one (1) kilogram of cocaine. LOPEZ further stated that
TORRES and LOPEZ were going to be paid from the proceeds of selling the cocaine.

Agents conducted a post-arrest interview of TORRES. Prior to conducting the interview, TORRES
was read his Miranda warnings. TORRES stated that he understood his rights and voluntarily
agreed to speak with agents. TORRES stated that he received the 7.575 kilograms of
methamphetamine several months prior from an unknown individual and that he contacted
LOPEZ to help find a buyer for the methamphetamine. TORRES stated that LOPEZ contacted him
on May 22, 2019 and told TORRES that he found a:buyer for the methamphetamine. TORRES
stated that he travelled to-Walmart in Donna, TX to conduct the methamphetamine transaction.
TORRES stated that the methamphetamine was going to be traded for one (1) kilogram of
cocaine. TORRES stated that he and LOPEZ were going to split the proceeds from the cocaine.
TORRES also admitted that he has been involved in the transportation and sale of
methamphetamine on several prior occasions.
